THE THIRTEENTH COURT OF APPEALS

                                       13-16-00357-CV


                Lety Robinson, Individually and d/b/a Kiss'l Flowers Shop, LLC
                                              v.
                    Carlos Ochoa, Rosalinda R. Ochoa and Lorena Ochoa


                                    On Appeal from the
                    County Court at Law No 2 of Cameron County, Texas
                            Trial Cause No. 2012-CCL-01426


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

Costs of the appeal are adjudged against appellant, Lety Robinson, Individually and

d/b/a Kiss’l Flowers Shop, LLC.

      We further order this decision certified below for observance.

April 5, 2018